UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6923


BENJAMIN L. DOYLE, SR.,

                Plaintiff - Appellant,

          v.

JUDGE HENDING; HALIFAX COUNTY DISTRICT ATTORNEY’S OFFICE;
HALIFAX COUNTY SUPERIOR COURT; STATE OF NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03081-FL)


Submitted:   December 3, 2015             Decided:   December 14, 2015


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin L. Doyle, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin L. Doyle, Sr., appeals the district court’s order

dismissing       without       prejudice        his     42    U.S.C.       § 1983     (2012)

complaint       pursuant      to   28     U.S.C.      § 1915(g)      (2012).         We   have

reviewed the record and find no reversible error.                             Accordingly,

we     affirm    for    the    reasons       stated      by        the    district    court.

Doyle v. Hending, No. 5:15-ct-03081-FL (E.D.N.C. May 10, 2015).

We   deny   Doyle’s      motion      to    be    heard       and    his    motions     for   a

complete and full discovery of all evidence.                             We dispense with

oral    argument       because      the    facts       and    legal       contentions     are

adequately      presented      in    the    materials         before      this   court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                             2